DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 04/27/2021 has been acknowledged.
Objection to the Specification
	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
¶:0022 – “vehicles in a vehicle” – This is a typo
¶:0037 – distance sensor 9a is not labeled on vehicle 3
¶:0055 – step St1 is not labeled in the flow chart in Figure 2
¶:0057 – step StZ is not labeled in the flow chart in Figure 2
Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for limiting the maximum deceleration for vehicles travelling in a platoon and the associated control system. 
Objection to Drawings
The drawings are objected to as they use a scheme where numbers are inserted into the drawings to represent items instead of the labels (see Figure 2), which actually makes the drawings useless without a key, a legend, or the use of the specification to understand. The drawings submitted with a patent application are supposed to help describe the metes and bounds of a claimed invention, and when the meaning of the drawings cannot easily or clearly be derived without a specification, key or legend, the value of the drawings and use is diminished. Proper action is requested.
Objection to Claims
Claim 5 is objected to because of the following informalities: there is a typo in the claim language. The applicant states: “The method as claimed claim 1.”  Please correct this to “The method as claimed in claim 1.”
Claim 15 is objected to because of the following informalities: there is a typo in the claim language. The applicant states: “A platooning control system, the platooning control system being configured to, in an activated platooning mode, to cause a fixed target distance to be set between a following vehicle...”  Please correct this to “A platooning control system, the platooning control system being configured to, in an activated platooning mode, cause a fixed target distance to be set between a following vehicle...” 
Status of Application
The list of amended claims 1-18 received on 02/01/2021 is pending. Claims 1 and 15 are the independent claims observed in the application. None of the proposed claims are allowed or contain allowable subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “platooning control system” in claims 15 and 17.
Claim limitations: “the platooning control system is configured to initiate automated control of a brake system and/or a drive system of the vehicle” and “the platooning control system is configured to issue a limitation command to the brake system to limit the vehicle deceleration” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “platooning control system” as follows: “According to the present disclosure, the platooning control system can be designed to arrange, in active platooning mode, that a fixed target distance is set between the vehicle as a following vehicle and the immediately preceding guide vehicle or another preceding following vehicle of the platoon, wherein the platooning control system may cause automated control of a brake system and/or a drive system of the vehicle and the platooning control system is further designed, on meeting a limitation criterion, to cause limitation of the vehicle deceleration of the vehicle to a limit deceleration as described.” [Specification, ¶:0034]
The applicant does not explicitly state any structure capable of performing the recited function of the “platooning control system;” therefore, the “platooning control system” has been interpreted as any combination of hardware and software capable of carrying out the recited function, for example, but not limited to, a controller with a generic CPU that executes an algorithm. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (platooning control system) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant does not provide sufficient written description of how these work in order to achieve the claimed functions of the “platooning control system.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “in the presence of a platooning mode,” which makes it difficult to establish the scope of the invention. Usage of the terminology “in the presence” makes it unclear as to whether the vehicle must simply be capable of being switched into a “platooning mode” or if this mode is in fact being activated to carry out the applicant’s proposed method. Therefore, due to this lack of clarity, the examiner has interpreted this claim as the latter, i.e. the vehicle in question has the ability to operate both in a platooning and a non-platooning mode, and the platooning mode is being activated, for example.
Claim 1 does not sufficiently recite the metes and bounds of the claimed invention, as it provides conflicting definitions of the term “guide vehicle,” which makes it difficult to establish the scope of the claimed invention. The applicant defines a method for limiting the deceleration of vehicles in a platoon. In doing so, they define two potential scenarios for determining which vehicle sets this limit deceleration. In configuration (i), “the first vehicle as a guide vehicle and a second vehicle following immediately behind the first vehicle.” The applicant then provides potential configuration (ii) in which there are three vehicles in sequence and the middle vehicle is the “guide vehicle” providing guidelines for both the vehicle in front of it and the vehicle behind it as follows: “a predetermined target distance between the first vehicle as a following vehicle and a third vehicle travelling immediately in front of the first vehicle and at least one further vehicle following immediately behind the first vehicle.” In isolation, these two scenarios could be feasible; however, the applicant used the terminology and/or in between, which implies that these two scenarios can exist simultaneously, which is clearly not feasible, as there would be two guide vehicles in this scenario providing conflicting information, i.e. the first and second vehicles would both be the guide vehicles. Therefore, due to this lack of clarity, the examiner has interpreted the wording of claim 1 as an “or” statement. Appropriate action is required.

Claim 2 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “assumed from the limit deceleration” and “can at least achieve a limit deceleration,” which makes it difficult to establish the scope of the invention. Due to this terminology, it is unclear whether the following vehicles simply must be capable of achieving a certain deceleration or if it required for the applicant’s invention to function properly. Without clarifying the requirements for the applicant’s method to function correctly, one reasonably skilled in the art would not inherently understand the required steps for the applicant’s method. Therefore, due to this lack of clarity, the examiner has interpreted the claim as the vehicle with the lowest possible deceleration magnitude as the vehicle which is setting the deceleration limit, as this is the only scenario that inherently enables all vehicles are able to reach the target deceleration and therefore is the most logical. 

Claims 3 and 4 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “wherein the limit deceleration corresponds to the legally prescribed minimum deceleration” and “legal minimum deceleration” respectively, which makes it difficult to establish the scope of the claimed invention. First, without providing a definition for the term, one reasonably skilled in the art would not inherently understand what the “legal minimum deceleration” is, as is it not stated what jurisdiction and what road conditions are used when finding the “legal minimum deceleration.” This value is impacted significantly by the vehicle size, configuration, tire degradation amongst other factors and differs depending on which country’s regulations are being considered. Second, the applicant uses the terminology “corresponds to,” which makes it unclear as to whether the limit deceleration should exactly equal the legal limit or if there is there simply some proportionality between the two values, for example. Finally, the applicant goes on, in claim 4, to state “or a value that deviates from the legal minimum deceleration by a safety factor, wherein the safety factor is between 5% and 20% of the legal minimum deceleration.” This adds another layer of indefiniteness to the claim language, as the applicant has added an arbitrary range of values that impacts the limit deceleration of the vehicles in the platoon without clear reasoning for selecting such values. Therefore, due to this lack of clarity, the examiner has interpreted the term “limit deceleration” as the peak magnitude of deceleration possible by the most limited vehicle, i.e. the vehicle which has the lowest peak magnitude, as this would ensure that all vehicles in the platoon are capable of achieving this deceleration value, for example.

Claim 8 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “so that the vehicle deceleration of the vehicle can be limited to the limit deceleration,” which makes it difficult to establish the scope of the invention. Usage of the terminology “can be” makes it unclear as to whether the vehicle must simply be capable of being limited to the “limit deceleration” or if it is in fact being set equal to this value. Therefore, due to this lack of clarity, the examiner has interpreted this claim as the latter, i.e. the value is being set equal to this “limit deceleration” value, for example.

Claims 10 and 11 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “coordinating vehicle,” which makes it difficult to establish the scope of the invention. Without providing a definition for this term, one reasonably skilled in the art would not inherently understand which vehicle in the platoon is the “coordinating vehicle.” Therefore, due to this lack of specificity, the examiner has interpreted the term “coordinating vehicle” as any vehicle in the platoon which sets a limit deceleration or a target distance between vehicles, for example. Furthermore, in claim 10, adds further indefiniteness by stating: “or the limit deceleration is determined by the vehicle itself.” As a result, it is unclear as to which vehicle determines the limit deceleration for the applicant’s method.

Claim 13 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “emergency braking situation,” which makes it difficult to establish the scope of the invention. Without providing a definition for this term, one reasonably skilled in the art would not inherently understand what an “emergency braking situation” is. Therefore, due to this lack of specificity, the examiner has interpreted the term “emergency braking situation” as any braking situation that would occur as a result of non-typical traffic patterns including but not limited to braking due to presence of obstacles, malfunctions of other vehicles in the platoon or malfunctions within the vehicle itself, for example.

Claim 16 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “working connection,” which makes it difficult to establish the scope of the invention. Without providing a definition for this term, one reasonably skilled in the art would not inherently understand what a “working connection” is. Therefore, due to this lack of specificity, the examiner has interpreted the term “working connection” as including but not limited to any potential wired or wireless connection to distance control either in the vehicle or in another vehicle in the platoon, for example.

Claims 5-7, 9 and 12 are rejected for being dependent on rejected claims 1-4, 8, 10, 11, 13 and 16.

Claim 15 and 17 limitations: “the platooning control system is configured to initiate automated control of a brake system and/or a drive system of the vehicle” and “the platooning control system is configured to issue a limitation command to the brake system to limit the vehicle deceleration” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the applicant fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the “configuring to initiate automated control of a brake system and/or a drive system of the vehicle” and “configuring to issue a limitation command to the brake system to limit the vehicle deceleration” respectively. The use of the terms “system” is not adequate structure for performing “configuring to initiate automated control of a brake system and/or a drive system of the vehicle” and “configuring to issue a limitation command to the brake system to limit the vehicle deceleration” because they do not describe a particular structure for performing the functions as would be recognized by those of reasonable skill in the art. These functions can be performed by many different combinations of hardware and software, for example generic controllers that utilize generic computers loaded with software in the form of algorithms to initiate the recited functions. The specification does not provide sufficient detail such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 16 and 18 are rejected for being dependent on rejected claims 15 and 17.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamashiro (United States Patent Publication 2013/0041567 A1).

With respect to claim 1, Yamashiro discloses: “A method for setting a vehicle deceleration of a first vehicle travelling in a platoon, the method comprising: setting, in the presence of a platooning mode, (i) a predetermined target distance between the first vehicle as a guide vehicle and a second vehicle following immediately behind the first vehicle and/or (ii) a predetermined target distance between the first vehicle as a following vehicle and a third vehicle travelling immediately in front of the first vehicle and at least one further vehicle following immediately behind the first vehicle,” [Yamashiro, Abstract, ¶:0021, 0065]
“and limiting the vehicle deceleration of the first vehicle as the guide vehicle or as the following vehicle to a limit deceleration when a limitation criterion is met.” [Yamashiro, ¶:0006, 0011-0014]

With respect to claim 2, Yamashiro discloses: “The method as claimed in claim 1, wherein it is assumed from the limit deceleration that each of the following vehicles of the platoon can at least achieve a limit deceleration, so that a vehicle as a guide vehicle ahead or as a following vehicle ahead is decelerated at the most as much as any following vehicle of the platoon behind the vehicle in a braking situation.” [Yamashiro, ¶:0007]

With respect to claim 5, Yamashiro discloses: “The method as claimed in claim 1, wherein the limitation criterion is met as soon as the platooning mode is activated in the vehicle.” [Yamashiro, ¶:0009, 0011-0014]

With respect to claim 6, Yamashiro discloses: “The method as claimed in claim 1, wherein the limitation criterion is met if it is determined that the respective actual distance is reduced by at least a limit distance during monitoring of actual distances between the guide vehicle and a following vehicle travelling immediately behind it and/or between two following vehicles of the platoon travelling one immediately behind the other during a braking process.” [Yamashiro, ¶:0014, 0017-0018, 0021, 0025]

With respect to claim 7, Yamashiro discloses: “The method as claimed in claim 6, wherein the actual distances are determined dynamically by distance sensors in the respective following vehicle.” [Yamashiro, ¶:0065]

With respect to claim 8, Yamashiro discloses: “The method as claimed in claim 6, wherein meeting the limitation criterion is transmitted via a wireless data communication to the vehicle as a guide vehicle or as a following vehicle, so that the vehicle deceleration of the vehicle can be limited to the limit deceleration.” [Yamashiro, Abstract, ¶:0039, 0049, 0062, 0069]

With respect to claim 9, Yamashiro discloses: “The method as claimed in claim 1, wherein the limitation criterion for the vehicle is permanently determined as not met if the vehicle is a following vehicle which is not being followed by a further following vehicle in the platoon.” [Yamashiro, ¶:0039, 0049, 0062, 0069]

With respect to claim 10, Yamashiro discloses: “The method as claimed in claim 1, wherein the limit deceleration is determined by a coordinating vehicle of the platoon and transmitted to the vehicle or the limit deceleration is determined by the vehicle itself.” [Yamashiro, ¶:0010, 0012-0016, 0019-0020]

With respect to claim 11, Yamashiro discloses: “The method as claimed in claim 1, wherein the target distances are determined by a coordinating vehicle and transmitted at least to the following vehicles, wherein the following vehicles control the respective target distance by means of a distance control system.” [Yamashiro, ¶:0010, 0012-0016, 0019-0020]

With respect to claim 12, Yamashiro discloses: “The method as claimed in claim 1, wherein the braking situation of the vehicle for which the vehicle deceleration is limited to the limit deceleration is initiated automatically or manually.” [Yamashiro, ¶:0048, 0050-0051]

With respect to claim 13, Yamashiro discloses: “The method as claimed in claim 11, wherein the braking situation is an emergency braking situation.” [Yamashiro, ¶:0058-0060, 0109]

With respect to claim 14, Yamashiro discloses: “The method as claimed in claim 1, wherein the limitation of the vehicle deceleration to the limit deceleration on meeting the limitation criterion is monitored by a platooning control system or by the brake system of the vehicle.” [Yamashiro, ¶:0064-0069]

With respect to claim 15, Yamashiro discloses: “A platooning control system, the platooning control system being configured to, in an activated platooning mode, cause a fixed target distance to be set between a following vehicle and a guide vehicle travelling immediately ahead or another following vehicle ahead of the platoon,” [Yamashiro, Figure 1, ¶:0011-0014]
“wherein the platooning control system is configured to initiate automated control of a brake system and/or a drive system of the vehicle,” [Yamashiro, ¶:0048, 0050-0051]
“wherein the platooning control system is further configured, upon the limitation criterion being met, to initiate limitation of the vehicle deceleration of the vehicle to a limit deceleration.” [Yamashiro, ¶:0064-0069]

With respect to claim 16, Yamashiro discloses: “The platooning control system as claimed in claim 15, wherein the platooning control system has a distance control system or has a working connection to a distance control system with distance sensors for setting the target distance in a vehicle as a following vehicle.” [Yamashiro, ¶:0014, 0017-0018, 0021, 0025]

With respect to claim 17, Yamashiro discloses: “The platooning control system as claimed in claim 15, wherein the platooning control system is configured to issue a limitation command to the brake system to limit the vehicle deceleration, so that the brake system can limit the vehicle deceleration of the vehicle to the limit deceleration in response to the limitation command.” [Yamashiro, Figure 3, ¶:0065, 0084]

With respect to claim 18, Yamashiro discloses: “A vehicle with a platooning control system as claimed in claim 15, wherein the vehicle may be a guide vehicle or a following vehicle in a platoon.” [Yamashiro, Figure 2, ¶:0039, 0050-0051]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3 and 4 are rejected under 35 USC 103 as being unpatentable over Yamashiro in view of LAUBINGER et al. (United States Patent Publication 2017/0344023 A1), referenced as LAUBINGER moving forward. 

With respect to claim 3, while Yamashiro discloses “The method as claimed in claim 1,” [Yamashiro, See claim 1 - 102 Rejection]. Yamashiro does not specifically state “wherein the limit deceleration is determined depending on a legally prescribed minimum deceleration.”
LAUBINGER, which is also platoon vehicle control system, teaches “wherein the limit deceleration is determined depending on a legally prescribed minimum deceleration.” [LAUBINGER, ¶:0009, 0110]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by Yamashiro to incorporate the legal acceleration limit taught by LAUBINGER. By combining these two inventions, the outcome is a platoon vehicle braking system that is able to maximize the benefits that are associated in a platoon, such improved vehicle aerodynamic behavior which reduces fuel/battery charge consumption, while still providing safe travel conditions for vehicle occupants [LAUBINGER, ¶:0003-0004].

With respect to claim 4, while Yamashiro discloses “The method as claimed in claim 3,” [Yamashiro, See claim 1 – 102 Rejection, claim 3 – 103 rejection]. Yamashiro does not specifically state “wherein the limit deceleration corresponds to the legal minimum deceleration or a value that deviates from the legal minimum deceleration by a safety factor, wherein the safety factor is between 5% and 20% of the legal minimum deceleration.”
LAUBINGER, teaches “wherein the limit deceleration corresponds to the legal minimum deceleration or a value that deviates from the legal minimum deceleration by a safety factor, wherein the safety factor is between 5% and 20% of the legal minimum deceleration.” [LAUBINGER, ¶:0009, 0110]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by Yamashiro to incorporate the legal acceleration limit taught by LAUBINGER. By combining these two inventions, the outcome is a platoon vehicle braking system that is able to maximize the benefits that are associated in a platoon, such improved vehicle aerodynamic behavior which reduces fuel/battery charge consumption, while still providing safe travel conditions for vehicle occupants [LAUBINGER, ¶:0003-0004].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
OKAMOTO (United States Patent Publication 2014/0316671 A1) teaches a platoon control system that controls intervehicle distances and acceleration limits based on a combination of factors.
 Kasper et al. (United States Patent Publication 2019/0084533 A1) teaches a braking controller and method in a towing vehicle towing one or more towed vehicles.
SUZUKI et al. (United States Patent Publication 2020/0406896 A1) teaches a driving assistant apparatus that provides lane change permission degree calculation.
PARK (United States Patent Publication 2021/0370937 A1) teaches a platoon driving control system and method that determines a braking strategy based on the presence of obstacles.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
11/01/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669